EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

2.	Applicant’s arguments, see P. 9-10, filed 08/12/2021, with respect to Rejections under 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under Rejections under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

3.	Claims 1-10, 22-25, and 27 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

FAABORG et al. (US PGPub./Pat. 20180024623) teach a system and method are described to generate a virtual environment for a user. The virtual environment may be generated with a first electronic device that is communicably coupled to a second 

BOUCHER (US PGPub./Pat. 20200064908) teaches a system for displaying an image of a virtual space on a display obtains detection data from position detection sensors, the position detection sensors including a position detection sensor attached to a user. The system calculates a distance between a pair of the position detection sensors based on the detection data, and sets, based on the distance, a boundary for determining a motion of the user. The system determines, when the motion of the user occurs, whether a positional relationship between one of the position detection sensors and the boundary satisfies a condition, and, responsive to the positional relationship satisfying the condition, executes an action corresponding to the motion of the user in the virtual space.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device/method including 

“…setting a seated customization for the virtual space by:
providing a first seated customization including:
obtaining metrics for a floor height; and
adjusting a system floor height based on the metrics for the floor height,
wherein the system floor height sets a minimum height at which virtual objects can be placed, wherein the adjusting the system floor height causes the system floor height to be higher than the height of a real-world floor…” (Claim 2; Claim 7 and 22 are similar),


“…receiving a boundary mode selection for the virtual space;
detecting a boundary display event; and
displaying, based on the selected boundary mode, a boundary configured based on the selected boundary mode, wherein the boundary is a virtual barrier that specifies a physical region in which the user is permitted to move, and
wherein detecting the boundary display event comprises applying a machine learning model trained to receive one or more of inertia data, position data, camera image data, a model of a user's bone structure, or any combination thereof and produce a projection of whether the user will intersect with the boundary.” Claim 25),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINH T LAM/Primary Examiner, Art Unit 2628